Exhibit 4.9 PLEDGE AGREEMENT THIS PLEDGE AGREEMENT, made as of this 23rd day of April, 2015 (this “Agreement”), is between MICHAEL ONGHAI (together with his heirs and assigns, “MO”), LOOKSMART GROUP INC., a Nevada corporation (“LSG” and together with MO, the “Pledgors”) and PYXIS TANKERS INC., a Marshall Islands corporation (the “Pledgee”). WHEREAS: A.Pursuant to that certain Agreement and Plan of Merger, dated as of April 23, 2015 (the “Merger Agreement”), by and among the Pledgee, Maritime Technologies Corp. (“Merger Sub”), LookSmart, Ltd. (“LS”) and LSG, LS shall merge with and into Merger Sub with Merger Sub surviving (the “Merger”). B.MO and its affiliates legally and beneficially owns 3,123,047 shares of common stock of LS (which is equal to fifty-four and one tenth percent (54.1%) of the issued and outstanding shares of common stock of LS on the date hereof) (the “LS Shares”) and LSG legally and beneficially owns all of the “Pledged Shares” (as defined in the Merger Agreement).
